Name: Commission Regulation (EC) No 1287/98 of 22 June 1998 amending Regulation (EC) No 2190/96 as regards certain provisions of the export refund arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|31998R1287Commission Regulation (EC) No 1287/98 of 22 June 1998 amending Regulation (EC) No 2190/96 as regards certain provisions of the export refund arrangements for fruit and vegetables Official Journal L 178 , 23/06/1998 P. 0011 - 0012COMMISSION REGULATION (EC) No 1287/98 of 22 June 1998 amending Regulation (EC) No 2190/96 as regards certain provisions of the export refund arrangements for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 35(11) thereof,Whereas Commission Regulation (EC) No 2190/96 (3), as last amended by Regulation (EC) No 213/98 (4), lays down detailed rules for the application of Council Regulation (EEC) No 1035/72 (5), as last amended by Commission Regulation (EC) No 1363/95 (6), as regards the export refund arrangements for fruit and vegetables;Whereas those detailed rules also apply within the framework of Regulation (EC) No 2200/96, and whereas they should be amended to improve them;Whereas Regulation (EEC) No 1035/72 has been repealed and replaced by Regulation (EC) No 2200/96 and whereas, as a result, references to Regulation (EEC) No 1035/72 should be changed to corresponding references to Regulation (EC) No 2200/96;Whereas, for simplification purposes, a standard security fixed in advance should be provided for systems A1 and A2;Whereas, to guarantee the effectiveness of the arrangements, the time limit for forwarding to the Commission the notification by the Member States of applications for A2 licences should be reduced;Whereas the combined nomenclature codes should be updated in line with those listed in Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (7), as amended by Regulation (EC) No 1148/98 (8);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2190/96 is hereby amended as follows:1. In the title, the reference to 'Council Regulation (EEC) No 1035/72` is replaced by 'Council Regulation (EC) No 2200/96`.2. In Article 1:(a) In paragraph 1, the reference to 'Article 26 of Regulation (EEC) No 1035/72` is replaced by 'Article 35 of Regulation (EC) No 2200/96`.(b) In paragraph 3, the reference to 'Article 33 of Regulation (EEC) No 1035/72` is replaced by 'Article 46 of Regulation (EC) No 2200/96`.3. In Article 2(1), the second subparagraph is deleted.4. In Article 3:(a) In paragraph 1, the third subparagraph is deleted.(b) In paragraph 3, the phrase 'third working day` is replaced by 'second working day`.5. In Article 4, the following paragraph 2a is added:'2a. Licence applications shall be accompanied by the lodging of a security which shall be ECU 10 per tonne net or the refund rate, whichever is the lesser. To apply this provision, the refund rate to be taken into consideration for the A2 system shall be the indicative refund rate.`6. In Article 6(2), the third subparagraph is replaced by the following:'Category, within the meaning of the second subparagraph of Article 13a of Regulation (EEC) No 3719/88, shall mean the following classes of products:- tomatoes falling within CN code 0702 00 00,- shelled almonds falling within CN code 0802 12,- hazelnuts falling within CN codes 0802 21 and 0802 22,- walnuts in shell falling within CN code 0802 31,- oranges falling within CN code 0805 10,- clementines falling within CN code 0805 20 10,- monreales and satsumas falling within CN code 0805 20 30,- mandarins and wilkings falling within CN code 0805 20 50,- tangerines falling within CN code 0805 20 70,- other similar citrus hybrids falling within CN code 0805 20 90,- lemons falling within CN code 0805 30 10,- limes falling within CN code 0805 30 90,- table grapes falling within CN code 0806 10 10,- apples falling within CN code 0808 10,- peaches and nectarines falling within CN code 0809 30.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 24 June 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ L 292, 15. 11. 1996, p. 12.(4) OJ L 22, 29. 1. 1998, p. 8.(5) OJ L 118, 20. 5. 1972, p. 1.(6) OJ L 132, 16. 6. 1995, p. 8.(7) OJ L 312, 14. 11. 1997, p. 1.(8) OJ L 159, 3. 6. 1998, p. 38.